Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on March 14, 2022 has been entered.  Claims 1-10 remain pending.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP 2012082776 A) (Kazuo hereinafter) in view of Itameri-Kinter et al (US 4,984,973 A) (Itameri hereinafter).
Regarding Claim 1, Kazuo discloses:  A compressor (1) comprising: 
a housing (11 & 11a) comprising a first connecting terminal (31) and a second connecting terminal (32); and 
a motor (12) provided in the housing (Figure 1), wherein: 
the motor (12) comprises a stator (12b), a first line group (34) and a second line group (35), 
the first line group (34) comprises a plurality of first extension lines, and the second line group (35) comprises a plurality of second extension lines (see Figures 4 & 7; This figures shows how multiple lines extend from the stator to each of the terminals (52a-c)), 
the first line group (34) extends from a first position of an end face of the stator and is connected to the first connecting terminal, and the second line group (35) extends from a second position of the end face of the stator and is connected to the second connecting terminal (see Figure 7; This figure shows how each line group extends from a respective rising portion (38) formed on the end face of the stator); 
wherein a midpoint between the first position and the second position is defined as a middle point, a plane passing through the middle point, an axis of an output shaft of the motor, and an axis of an exhaust pipe (26) of the stator is defined as a middle plane (see Figures 1 & 7; Figure 7 shows a vertical dashed line along the middle plane at the midpoint between the first & second position, where the dashed line also passes through the axis of the exhaust pipe (26).  Because Figure 1 shows that the exhaust pipe (26) is vertically above the output shaft (14) of the motor, this would result in the “middle plane” as also passing through the axis of the output shaft), the first connecting terminal (31) and the first position are positioned at one side of the middle plane (see Figure 7), and the second connecting terminal (32) and the second position are positioned at the other side of the middle plane (see Figure 7).  
Kazuo fails to teach having the axis of the exhaust pipe being offset relative to the axis of the output shaft along the plane.
HOWEVER, Itameri is also directed to a hermetic motor compressor unit (abstract) with a first connecting terminal (42) formed in the housing (12) with a first line group coupling the stator (18) to a plurality of connecting posts (64) of the first connecting terminal (see the annotation of Figure 1 below), the compressor further comprising: an exhaust pipe (34) with an axis being offset relative to the axis of an output shaft (32) of the stator (20), see Figure 1.
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the exhaust pipe of the stator assembly of Kazuo such that the exhaust pipe was offset relative to the axis of the output shaft is an obvious matter of design choice wherein no stated problem is being solved, or unexpected results being obtained, in having the exhaust pipe disposed offset from the axis of the output shaft (as taught by Itameri) versus the arrangement disclosed by Kazuo, as long as the exhaust pipe effectively functions as intended.
Looking to the applicant’s specification, the location of the exhaust pipe is not described as being critical to the applicant’s invention.  The only reference found to the exhaust pipe describes how the first & second line groups are to extend such that they do not cross the exhaust pipe, thereby leaving a sufficient safety distance (see Paragraphs 46 & 61).  But this only specifies to the location of exhaust pipe is only important with respect to its location relative to the wires of the first & second line groups, NOT with respect to the location of the exhaust pipe relative to the location of the output shaft.  The examiner holds that because Kazuo shows in Figure 1 how the exhaust pipe (26) can be disposed coaxial with the output shaft (14) and Figure 5b shows that the first & second line groups (34 & 35) can still be extending such that they don’t cross the exhaust pipe (which is identical to the arrangement described by the applicant in Paragraphs 46 & 61), this supports the examiner’s argument that the location of exhaust pipe relative to the output shaft is an obvious design choice.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Kazuo to have the exhaust pipe disposed offset from the axis of the output shaft, as taught by Itameri, as such a modification would have been considered an obvious design choice with no impact on the function of the exhaust pipe OR the operation of the compressor.
Regarding Claim 2, Kazuo & Itameri discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein: 
the first connecting terminal (31) comprises a plurality of first connecting posts (52a-c), and the plurality of first extension lines are respectively connected to the plurality of first connecting posts (see Figures 5 & 7); and 
the second connecting terminal (32) comprises a plurality of second connecting posts (52a-c; Please note that identical structural elements are given the same reference character in both connecting terminals), and the plurality of second extension lines are respectively connected to the plurality of second connecting posts (see Figures 5 & 7).  
Regarding Claim 3, Kazuo & Itameri discloses the invention as described above in Claim 2, wherein Kazuo further discloses:  wherein: 
the plurality of first extension lines (34) comprise three first extension lines (see Figures 4 & 7), and the plurality of second extension lines (35) comprise three second extension lines (see Figures 4 & 7); and 
the plurality of first connecting posts (52a-c) comprise three first connecting posts (see Figures 4 & 7), and the plurality of second connecting posts (52a-c; As noted previously, the second connecting terminal has their own respective connecting posts, but Kazuo uses the same reference characters as those used to identify the connecting posts on the first connecting terminal) comprise three second connecting posts (see Figures 4 & 7).  
Regarding Claim 4, Kazuo & Itameri discloses the invention as described above in Claim 3, wherein Kazuo further discloses:  wherein: 
the three first connecting posts (52a-c) are parallel to each other (see Figures 1, 4 & 7) and the distances between every two of the three first connecting posts are equal to each other (Paragraph 16; Kazuo describes how the pins are arranged at the vertices of an equilateral triangle, which would result in having the distance between every two posts being equal to each other); and 
the three second connecting posts are parallel to each other and the distances between every two of the three second connecting posts are equal to each other (the second connecting terminal (32) has their connecting posts arranged in the same manner as those of the first connecting terminal (31)).  
Regarding Claim 5, Kazuo & Itameri discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein the number of the plurality of first extension lines is equal to the number of the plurality of second extension lines (see Figure 7; The figure shows how each line group comprises three extension lines).  
Regarding Claim 6, Kazuo & Itameri discloses the invention as described above in Claim 2, wherein Kazuo fails to disclose:  further comprising: 
a first socket, wherein the first line group is connected to the first socket, and the first socket is plugged on the plurality of first connecting posts; and 
a second socket, wherein the second line group is connected to the second socket, and the second socket is plugged on the plurality of second connecting posts.  
HOWEVER, Itameri is also directed to a hermetic motor compressor unit (abstract) with a first connecting terminal (42) formed in the housing (12) with a first line group coupling the stator (18) to a plurality of connecting posts (64) of the first connecting terminal (see the annotation of Figure 1 below), the compressor further comprising: a first socket (44), wherein the first line group is connected to the first socket (see the annotation of Figure 1 below), and the first socket (44) is plugged on the plurality of first connecting posts (Figure 1; Column 4 - Lines 42-50).
PLEASE NOTE, the proposed modification is to have each line group (34 & 35) of Kazuo coupled to their respective connecting terminal (31 & 32) using the socket arrangement as taught by Itameri.  This will result in having the first & second line groups each being connected to a respective first & second socket, and each of the first & second sockets would be plugged on the respective plurality of connecting posts on the respective first & second connecting terminal.
The use of the socket would provide the benefit of allowing each line group to be plugged on & removed from the connecting posts simultaneously as well as ensuring each wire in the line group is kept in proper alignment from each other during installation & operation.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the compressor assembly of Kazuo (as modified by Itameri in view of Claim 1) to have each line group having their own respective socket for connection to their respective connecting terminal, as taught by Itameri, to provide the benefit of having the line groups connected/disconnected to the plurality of posts of their respective connecting terminal together and ensure proper alignment of the wires during installation & operation.
Regarding Claim 7, Kazuo & Itameri discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein the motor comprises a permanent magnet motor.  
Regarding Claim 9, Kazuo discloses:  A refrigeration apparatus (Paragraph 1) comprising: a compressor (1).
Kazuo (as modified by Itameri in view of Claim 1) teaches:  the compressor according to claim 1 (see the rejection of Claim 1 above).  
Regarding Claim 10, Kazuo & Itameri discloses the invention as described above in Claim 9, wherein Kazuo further discloses:  wherein the refrigeration apparatus comprises a refrigerator or an air conditioner (see Paragraph 47).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo & Itameri as applied to claim 1 above, and further in view of Aso et al (US 2015/0052935 A1) (Aso hereinafter).
Regarding Claim 8, Kazuo & Itameri discloses the invention as described above in Claim 1, wherein Kazuo further discloses:  wherein: 
the motor (12) further comprises a rotor (12a) disposed in the stator (12b; Figure 1). 
Kazuo & Itameri are silent regarding:  the rotor comprises a permanent magnet, wherein the permanent magnet comprises a rare earth permanent magnet or a ferrite permanent magnet, and the permanent magnet comprises a plate-shaped permanent magnet or a tile-shaped permanent magnet.  
However, Aso is also directed to a refrigeration compressor (Paragraph 36) where the rotor (60) includes a ring-shaped magnet assembly (68) made of a ferrite magnetic material (see Paragraph 78) AND the magnet assembly (68) includes a plurality of tile-shaped sintered magnets (402).
While Kazuo does describe how their motor comprises a stator & a rotor, they are silent regarding how the rotational force is transmitted from the stator to the rotor.  It is noted that a simple substitution of one known element (in this case, the unspecified method for imparting a rotational force from the stator to the rotor) for another (in this case, a plurality of tile-shaped ferrite magnets formed in the rotor for receiving the rotational force from the stator, as taught by Aso in Paragraph 48) to obtain predictable results (in this case, a stator/rotor connection that allows the stator to impart a rotational force on the rotor to drive the compressor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the compressor assembly of Kazuo (as modified by Itameri in view of Claim 1) to have the rotor formed with a tile-shaped ferrite magnet, as taught by Aso, as such a modification would have been considered a simple substitution of known elements to achieve predictable results without altering the operation of Kazuo’s motor.

Response to Arguments
Applicant’s arguments with respect to how the proposed amendment to Claim 1 would overcome Kazuo have been considered, but the arguments are moot because the amendment has modified the scope of the claim thereby necessitating a new grounds for rejection.
While the examiner agrees that the proposed amendment is not being taught by Kazuo, the examiner respectfully disagrees that Itameri-Kinter does not remedy the deficiencies of Kazuo with respect to amended Claim 1.  This is because Itameri shows in Figure 1 how the exhaust pipe (34) connected to the top portion (14) of the stator housing is disposed with an axis that is offset from the axis of the output shaft (32).  
As noted above, such a modification of Kazuo to have the exhaust pipe disposed radially offset from the axis of the output shaft would have been considered an obvious design choice where the location of the exhaust pipe (with respect to the location of the output shaft) has no patentable weight.   
The applicant has argued that Claims 6 & 8 would be in condition for allowance by virtue of their dependency on Claim 1.  However, since the examiner disagrees that Claim 1 would be allowable over Kazuo in view of Itameri, the examiner also holds that Claims 6 & 8 would not be allowable (see the rejection above).
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746